DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show alone or in combination, the following, in summary, as claimed:
An aircraft with a tail unit system, where the tail unit system has a port horizontal tail unit and a starboard horizontal tail unit that are articulated on two different axes of rotation, which allows the vertical tail unit to be removed and the drag and the weight of the aircraft to be reduced.  Briefly, the tail unit system has a structural element housed inside the fuselage and rotationally mobile relative to a fixed structure about a transverse axis of rotation parallel to a transverse axis Y of the aircraft; a first actuation system that displaces the structural element in rotation about the transverse axis of rotation; on either side of the structural element, a horizontal tail unit, each having a second actuation system that displaces the horizontal tail unit in rotation about the longitudinal axis of rotation, and one end of which is rotationally mobile on the structural element about a longitudinal axis of rotation parallel to a longitudinal axis X of the aircraft and another end of which extends out of the fuselage by passing through a window for each horizontal tail unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/TERRI L FILOSI/Examiner, Art Unit 364414 September 2021

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644